Title: From George Washington to the U.S. Senate, 10 December 1794
From: Washington, George
To: United States Senate


        
          Gentlemen of the Senate,
          United States December the 10th 1794
        
        I nominate the following persons to fill the offices respectively annexed to their names, some of which became vacant during the recess of the Senate.
        Arthur St Clair, to be Governor in and over the Territory of the United States, northwest of the river Ohio. continued—the legal term of his former appointment having expired.
        Winthrop Sargent, to be Secretary in and over the Territory of

the United States, northwest of the river Ohio; continued—the legal term of his former appointment having expired.
        William Blount, to be Governor in and over the Territory of the United States, south of the river Ohio; continued—the legal term of his former appointment having expired.
        Daniel Smith, to be Secretary in and over the Territory of the United States, south of the river Ohio; continued—the legal term of his former appointment having expired.
        William Peck, to be Marshal of and for the Rhode-Island District; continued—the legal term of his former appointment having expired.
        Michael Payne, to be Marshal of and for the North Carolina District; vice John Skinner, resigned.
        Jacob Graybell, to be Marshal of and for the Maryland District; vice Nathaniel Ramsay, appointed Naval officer of Baltimore.
        Timothy Pickering, to be Post Master General, under the Act of Congress, of the 8th of May 1794.
        Henry Miller, of Pennsylvania, to be Supervisor for the Pennsylvania District; vice George Clymer resigned.
        Thomas Marshal, of Kentuckey, to be Supervisor for the District of Ohio; and Inspector of the revenue for Survey No. 1. in the said District.
        Ebenezer Sproat, to be Inspector of the revenue for Survey No. 2. in the District of Ohio.
        Robert Purviance, of Baltimore, to be Collector for the District of Baltimore; vice Otho H. Williams deceased.
        William Selby, of Maryland, to be Collector for the District of Snow-hill; and Inspector of the revenue for the several ports within the said District; vice John Gunby, resigned.
        Nathaniel Ramsay, of Maryland, to be Naval Officer for the District of Baltimore; vice Robert Purviance, appointed Collector.
        William Reynolds, of Virginia, to be Collector for the District of York Town; and Inspector of the revenue for the port of York Town; vice Abraham Archer superceded.
        Thomas Jones, of Virginia, to be Collector for the District of Hampton; and Inspector of the revenue for the port of Hampton; vice George Wray, resigned.
        Francis Coffyn, to be Consul of the United States of America for the port of Dunkirk in France; and for such other places as shall be nearer to the said port than to the residence of any

other Consul or Vice-Consul of the United States within the same allegiance.
        Philip Feliechy, to be Consul of the United States of America for the port of Leghorn; and for such other places as shall be nearer to the said port, than to the residence of any other Consul or Vice-Consul of the United States within the same allegiance; he having been nominated at the last session by the name of Peter Feliechy.
        Hans Heissel, to be Consul of the United States of America, to reside on the coast of Barbary.
        William Vans junior, to be Consul of the United States of America for the port of Morlaix in France; and for such other places as shall be nearer to the said port than to the residence of any other Consul or Vice Consul of the United States within the same allegiance.
        
          Go: Washington
        
      